Exhibit 10.6


PREMIER, INC.
2013 EQUITY INCENTIVE PLAN
(as amended and restated effective December 1, 2017)


1.Establishment, Purpose and Duration. Premier, Inc. (referred to below as the
“Company”) established the Premier, Inc. 2013 Equity Incentive Plan, which
became effective upon approval by the Company’s stockholders on September 24,
2013 (the “Effective Date”). The 2013 Equity Incentive Plan is hereby being
amended and restated, subject to and effective upon the approval of the
Company’s stockholders at the annual meeting of stockholders on December 4, 2015
(hereinafter referred to below as the “Plan”). The purpose of the Plan is to
attract and retain Employees, Non-Employee Directors, and Consultants and to
provide additional incentives for these persons consistent with the long-term
success of the Company’s business. Unless sooner terminated as provided herein,
the Plan shall terminate ten (10) years from the Effective Date. After the Plan
is terminated, no further Awards may be granted but Awards previously granted
shall remain outstanding in accordance with their applicable terms and
conditions and the Plan’s terms and conditions.


2.Definitions. As used in the Plan, the following terms shall be defined as set
forth below:
2.1“Act” means the Securities Exchange Act of 1934, as amended.
2.2“Affiliate” means any corporation or any other entity (including, but not
limited to, a partnership) that is affiliated with the Company through stock
ownership or otherwise.
2.3“Award” or “Awards” means, individually or collectively, except where
referring to a particular category of grant under the Plan, a grant under the
Plan of Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation
Rights, Restricted Shares, Restricted Stock Units, Performance Share Awards,
Cash-Based Awards, or Other Stock-Based Awards, in each case subject to the
terms of the Plan.
2.4“Award Agreement” means an agreement, certificate, resolution or other form
of writing or other evidence approved by the Committee which sets forth the
terms and conditions of an Award. An Award Agreement may be in an electronic
medium, may be limited to a notation on the Company’s books and records and, if
approved by the Committee, need not be signed by a representative of the Company
or a Participant.
2.5“Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of a Stock Appreciation Right.
2.6“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3
of the General Rules and Regulations under the Act.
2.7“Board” means the Board of Directors of the Company.
2.8“Cash-Based Award” means an Award granted to a Participant as described in
Section 11.
2.9“Change in Control” shall have the meaning given to it in Section 13.3.
2.10“Code” means the Internal Revenue Code of 1986, as amended from time to
time.
2.11“Committee” means the committee of the Board described in Section 4.
2.12“Company” means Premier, Inc. or its successor.
2.13“Consultant” means any natural person, including an advisor, engaged by the
Company or any Affiliate to render bona fide services to such entity (other than
in connection with the offer or sale of securities in a capital-raising
transaction or to promote or maintain a market for the Company’s securities).
2.14“Covered Employee” shall have the meaning given to it under Section 14.1.
2.15“Deferred Stock Unit” means an Award that is vested on the Grant Date that
entitles the recipient to receive Shares after a designated period of time.
Deferred Stock Units shall be subject to such restrictions and conditions as set
forth in the Award Agreement, which shall be consistent with the provisions for
Restricted Stock Units set forth in Section 8 below except for the requirement
to have a Restricted Period or Performance Goals.
2.16“Effective Date” shall have the meaning set forth in Section 1 above.
2.17“Employee” means any person designated as an employee of the Company, any of
its Affiliates, and/or any of its or their Subsidiaries on the payroll records
thereof.
2.18“Executive Officer” means an “executive officer” of the Company as defined
by Rule 3b-7 under the Act. To the extent that the Board takes action to
designate the persons who are the “executive officers” of the Company, the
persons so designated (and no others) shall be deemed to be the “executive
officers” of the Company for all purposes of the Plan.
2.19“Fair Market Value” means a price that is based on the opening, closing,
actual, high, low, or average selling prices of a Share reported on the NASDAQ
Global Select Market or other established stock exchange





--------------------------------------------------------------------------------

Exhibit 10.6


(or exchanges) on the applicable date, the preceding trading day, the next
succeeding trading day, an average of trading days or on any other basis
consistent with the requirements of the stock rights exemption under Section
409A of the Code using actual transactions involving Shares, as determined by
the Committee in its discretion. In the event Shares are not publicly determined
at the time a determination of their value is required to be made hereunder, the
determination of their Fair Market Value shall be made by the Committee in such
manner as it deems appropriate. Such definition(s) of Fair Market Value shall be
specified in each Award Agreement and may differ depending on whether Fair
Market Value is in reference to the grant, exercise, vesting, settlement, or
payout of an Award; provided, however, that upon a broker-assisted exercise of
an Option, the Fair Market Value shall be the price at which the Shares are sold
by the broker.
2.20“Family Member” means a Participant’s spouse, parents, children and
grandchildren.
2.21“Grant Date” means the date specified by the Committee on which a grant of
an Award shall become effective, which shall not be earlier than the date on
which the Committee takes action with respect thereto.
2.22“Incentive Stock Option” means any Option that is intended to qualify as an
“incentive stock option” under Section 422 of the Code or any successor
provision.
2.23“Non-employee Director” means a member of the Board who is not an Employee.
2.24“Nonqualified Stock Option” means an Option that is not intended to qualify
as an Incentive Stock Option.
2.25“Option” means any option to purchase Shares granted under Section 5.
2.26“Option Price” means the purchase price payable upon the exercise of an
Option.
2.27“Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of this Plan granted under Section 10.
2.28“Participant” means an Employee, Non-Employee Director or a Consultant who
is selected by the Committee to receive benefits under the Plan, provided that
only Employees shall be eligible to receive grants of Incentive Stock Options.
2.29“Performance-Based Awards” means Restricted Shares, Restricted Stock Units,
Performance Share Awards, Other Stock-Based Awards or Cash-Based Awards granted
to a Covered Employee that are designated by the Committee as being intended to
qualify as “performance-based compensation” under Section 162(m) of the Code.
2.30“Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant with respect to the Performance Cycle for a Performance-Based Award.
The Performance Criteria may be described in terms of Company wide objectives or
objectives that are related to the performance of the individual Covered
Employee or an organizational level specified by the Committee, including, but
not limited to, a Subsidiary or Affiliate or a unit, division or group of the
Company, a Subsidiary or Affiliate. Performance Criteria may be measured on an
absolute or relative basis, including but not limited to performance as measured
against a group of peer companies or by a financial market index.
2.31“Performance Cycle” means one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Share Award,
Restricted Stock Unit, Performance Share Award, Other Stock-Based Award or
Cash-Based Award. A Performance Cycle shall not be less than 12 months.
2.32“Performance Goals” means, with respect to a Restricted Share Award, a
Restricted Stock Unit Award, a Performance Share Award or a Cash-Based Award,
the specific goal or goals established in writing by the Committee for the
Performance Cycle applicable to such Award. Performance Goals with respect to a
Performance-Based Award granted to a Covered Employee shall only be based upon
one or more Performance Criteria as permitted under Section 14.
2.33“Performance Share Award” means an Award denominated in either Shares or
share units granted pursuant to Section 9.
2.34“Plan” shall have the meaning set forth in Section 1 above.
2.35“Restricted Period” means a period of time established under Section 8 with
respect to Restricted Stock Units.
2.36“Restricted Shares” means Shares granted under Section 7 subject to a
substantial risk of forfeiture.
2.37“Restricted Stock Units” means an Award pursuant to Section 8 of the right
to receive Shares at the end of a specified period.
2.38“Share Authorization” means the maximum number of Shares available for grant
under the Plan, as described in Section 3.





--------------------------------------------------------------------------------

Exhibit 10.6


2.39“Shares” means the Class A common stock of the Company.
2.40“Spread” means, in the case of a Stock Appreciation Right, the amount by
which the Fair Market Value on the date when any such right is exercised exceeds
the Base Price specified in such right.
2.41“Stock Appreciation Right” means a right granted under Section 6.
2.42“Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, a
proprietary interest of more than twenty percent (20%) by reason of stock
ownership or otherwise.
2.43“Substitute Award” means any Award granted or issued to a Participant in
assumption or substitution of either outstanding awards or the right or
obligation to make future awards by an entity acquired by the Company, an
Affiliate or a Subsidiary or with which the Company, an Affiliate or a
Subsidiary combines.
2.44“Unrestricted Shares” means a grant of Shares free of any Restricted Period,
Performance Goals or any substantial risk of forfeiture. Unrestricted Shares may
be granted in respect of past services or other valid consideration, or in lieu
of cash compensation due to an Employee.


3.Shares Available Under the Plan.
3.1Number of Shares Reserved for Awards.
(a)Subject to adjustments as provided in Section 12, and the additional limits
applicable to Non-Employee Directors set forth in Section 3(b) below, the Share
Authorization shall be 11,260,783 Shares of which:
i.no more than 11,260,783 Shares shall be eligible to be issued as Incentive
Stock Options,
ii.grants of Options and Stock Appreciation Rights with respect to no more than
500,000 Shares may be made to any Participant during a single calendar year,
iii.no more than 500,000 Shares may be subject to Performance-Based Awards
granted pursuant to Section 14 of the Plan (excluding Options and Stock
Appreciation Rights) to any single Participant during a single calendar year or
in the event such Performance-Based Award is paid in cash, other securities,
other Awards or other property, no more than the Fair Market Value of 500,000
Shares on the last day of the Performance Cycle to which such Award relates, and
iv.the maximum amount that can be paid to any single Participant pursuant to a
Cash-Based Award described in Section 11 of the Plan with respect to (A) a
Performance Cycle that is 12 months or less shall be $3,000,000 and (B) a
Performance Cycle that is more than 12 months shall be $6,000,000.
(b)The aggregate value of Awards granted to, and cash compensation earned by, a
Non-Employee Director during a single calendar year shall not exceed $500,000.
For purposes of applying the limit under this Section 3.1(b), (A) the value of
an Award other than an Option or Stock Appreciation Right shall be the Fair
Market Value of a Share on the Award’s Grant Date and (B) the value of an Option
or Stock Appreciation Right shall be equal to fair value of such Award using (i)
the Black-Scholes option pricing model or other option pricing model as may be
used by the Company from time to time to report its financial results and (ii)
the option expensing assumptions as set forth in the Company’s most recent prior
10-K filing with the Securities and Exchange Commission or, if closer in time to
the applicable Grant Date, the Company’s most recent prior 10-Q filing, as
reasonably determined by the Committee.
(c)Any Awards granted to an Employee, other than Options and Stock Appreciation
Rights, that vest on the basis of the Employee’s continued employment with or
provision of service to the Company shall not provide for vesting which is any
more rapid than annual pro rata vesting over a three (3) year period, and any
Awards granted to an Employee, other than Options and Stock Appreciation Rights,
which vest upon the attainment of Performance Goals shall provide for a
Performance Cycle of at least twelve (12) months; provided, however, that the
Committee may provide for or permit acceleration of vesting of such Awards in
the event of a Change in Control or the Employee’s death, disability, or other
qualifying termination of service as determined by the Committee.
3.2Share Usage.
(a)Any Shares related to Awards that terminate by expiration, forfeiture,
cancellation, or otherwise without the issuance of such Shares, are settled in
cash in lieu of Shares, or are exchanged with the Committee’s permission, prior
to the issuance of Shares, for Awards not involving Shares, shall be available
again for grant under the Plan. In addition, Restricted Shares that are
forfeited shall again be available for





--------------------------------------------------------------------------------

Exhibit 10.6


grant under the Plan.
(b)Awards that are to be settled by the issuance of Shares shall only be counted
against the Share Authorization to the extent Shares are actually issued upon
settling the Award. Any Shares withheld to satisfy tax withholding obligations
on an Award, Shares tendered to pay the exercise price of an Option under the
Plan and Shares repurchased on the open market with the proceeds of an Option
exercise shall again be available for grant under the Plan.
(c)Substitute Awards shall not be counted against the Shares available for
granting Awards under the Plan.


4.Plan Administration.
4.1Board Committee Administration. The Plan shall be administered by the
Compensation Committee appointed by the Board from among its members, provided
that the full Board may at any time act as the Committee. The interpretation and
construction by the Committee of any provision of the Plan or of any Award
Agreement and any determination by the Committee pursuant to any provision of
the Plan or any such agreement, notification or document shall be final and
conclusive. No member of the Committee shall be liable to any person for any
such action taken or determination made in good faith.
4.2Terms and Conditions of Awards. The Committee shall have final discretion,
responsibility, and authority to:
(a)grant Awards;
(b)determine the Participants to whom and the times at which Awards shall be
granted;
(c)determine the type and number of Awards to be granted, the number of Shares
to which an Award may relate, and the applicable terms, conditions, and
restrictions, including the length of time for which any restriction shall
remain in effect;
(d)establish and administer Performance Goals and Performance Cycles relating to
any Award;
(e)determine the rights of Participants with respect to an Award upon
termination of employment or service as a director;
(f)determine whether, to what extent, and under what circumstances an Award may
be settled, cancelled, forfeited, exchanged, or surrendered;
(g)accelerate the vesting of an Award;
(h)interpret the terms and provisions of Award Agreements;
(i)provide for forfeiture of outstanding Awards and recapture of realized gains
and other realized value in such events as determined by the Committee; and
(j)make all other determinations deemed necessary or advisable for the
administration of the Plan.
The Committee may solicit recommendations from the Company’s Chief Executive
Officer with respect to the grant of Awards under the Plan. The Committee (or,
as permitted under Section 4.3, the Company’s Chief Executive Officer) shall
determine the terms and conditions of each Award at the time of grant. No
Participant or any other person shall have any claim to be granted an Award
under the Plan at any time, and the Company is not obligated to extend uniform
treatment to Participants under the Plan. The terms and conditions of Awards
need not be the same with respect to each Participant.
4.3Committee Delegation. The Committee may delegate to the Company’s Chief
Executive Officer the authority to grant Awards to Participants who are not
Non-Employee Directors or Executive Officers and to interpret and administer
Awards for such Non-Employee Directors and Executive Officers. Any such
delegation shall be subject to the limitations of Section 157(c) of the Delaware
General Corporation Law. The Committee may also delegate the authority to grant
Awards to any subcommittee (s) consisting of members of the Board.
4.4Awards to Non-employee Directors. Notwithstanding any other provision of the
Plan to the contrary, all Awards to Non-employee Directors must be authorized by
the Board.
4.5Employee’s Service as Non-Employee Director or Consultant. An Employee who
receives an Award, terminates employment, and immediately thereafter begins
performing service as a Non-Employee Director or Consultant shall have such
service treated as service as an Employee for purposes of the Award. The
previous sentence shall not apply when (a) the Award is an Incentive Stock
Option or (b) prohibited by law.


5.Options. The Committee may authorize grants to Participants of Options to
purchase Shares upon such terms and conditions as the Committee may determine in
accordance with the following provisions:





--------------------------------------------------------------------------------

Exhibit 10.6


5.1Number of Shares. Each grant shall specify the number of Shares to which it
pertains.
5.2Option Price. Each grant shall specify an Option Price per Share, which shall
be equal to or greater than the Fair Market Value per Share on the Grant Date,
except in the case of Substitute Awards or as provided in Section 12.
5.3Consideration. Each grant shall specify the form of consideration to be paid
in satisfaction of the Option Price and the manner of payment of such
consideration, which may include in the Committee’s sole discretion: (a) cash in
the form of currency or check or other cash equivalent acceptable to the
Company, (b) nonforfeitable, unrestricted Shares owned by the Participant which
have a value at the time of exercise that is equal to the Option Price, (c) a
reduction in Shares issuable upon exercise which have a value at the time of
exercise that is equal to the Option Price (a “net exercise”), (d) to the extent
permitted by applicable law, the proceeds of sale from a broker-assisted
cashless exercise, (e) any other legal consideration that the Committee may deem
appropriate on such basis as the Committee may determine in accordance with the
Plan or (f) any combination of the foregoing. For the avoidance of doubt,
Participants who receive Options to purchase Shares shall have no legal right to
own or receive Shares withheld from delivery upon exercise pursuant to Section
5.3(c), and otherwise shall have no rights in respect of such Shares whether as
a shareholder or otherwise.
5.4Vesting. Any grant may specify (a) a waiting period or periods before Options
shall become exercisable and (b) permissible dates or periods on or during which
Options shall be exercisable, and any grant may provide for the earlier exercise
of such rights in the event of a termination of employment. Vesting may be
further conditioned upon the attainment of Performance Goals established by the
Committee.
5.5Provisions Governing ISOs. Options granted under the Plan may be Incentive
Stock Options, Nonqualified Stock Options or a combination of the foregoing,
provided that only Nonqualified Stock Options may be granted to Non-Employee
Directors. Each grant shall specify whether (or the extent to which) the Option
is an Incentive Stock Option or a Nonqualified Stock Option. Notwithstanding any
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Options designated as Incentive Stock Options are
exercisable for the first time by an Participant during any calendar year (under
all plans of the Company) exceeds $100,000, such Options shall be treated as
Nonqualified Stock Options. Options failing to qualify as Incentive Stock
Options for any reason will be treated as Nonqualified Stock Options, rather
than being forfeited.
5.6Exercise Period.
(a)Subject to Section 18.9, no Option granted under the Plan may be exercised
more than ten years from the Grant Date.
(b)If the Fair Market Value exceeds the Option Price on the last day that an
Option may be exercised under an Award Agreement, the affected Participant shall
be deemed to have exercised the vested portion of such Option in a net exercise
under Section 5.3(c) above without the requirement of any further action.
5.7Award Agreement. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with the Plan.
5.8Options - Stock Rights Exemption. Options granted under the Plan are intended
to qualify as “stock rights” within the meaning of Treas. Reg. Section
1.409A-1(b)(5).


6.Stock Appreciation Rights. The Committee may authorize grants to Participants
of Stock Appreciation Rights. A Stock Appreciation Right is the right of the
Participant to receive from the Company an amount, which shall be determined by
the Committee and shall be expressed as a percentage (not exceeding 100 percent)
of the Spread at the time of the exercise of such right. Any grant of Stock
Appreciation Rights under the Plan shall be upon such terms and conditions as
the Committee may determine in accordance with the following provisions:
6.1Payment in Cash or Shares. Any grant may specify that the amount payable upon
the exercise of a Stock Appreciation Right will be paid by the Company in cash,
Shares or any combination thereof or may grant to the Participant or reserve to
the Committee the right to elect among those alternatives.
6.2Vesting. Any grant may specify (a) a waiting period or periods before Stock
Appreciation Rights shall become exercisable and (b) permissible dates or
periods on or during which Stock Appreciation Rights shall be exercisable, and
any grant may provide for the earlier exercise of such rights in the event of a
termination of employment. Vesting may be further conditioned upon the
attainment of Performance Goals established by the Committee.
6.3Exercise Period. Subject to Section 18.9, no Stock Appreciation Right granted
under the Plan may be exercised more than ten years from the Grant Date. If a
Spread exists on the last day that a Stock Appreciation Right may be exercised
under an Award Agreement, the affected Participant shall be deemed to have
exercised the vested portion of such Stock Appreciation Right without the
requirement of any further action.





--------------------------------------------------------------------------------

Exhibit 10.6


6.4Award Agreement. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with the Plan.
6.5Stock Appreciation Rights - Stock Rights Exemption. Stock Appreciation Rights
granted under the Plan are intended to qualify as “stock rights” within the
meaning of Treas. Reg. Section 1.409A-1(b)(5).


7.Restricted Shares. The Committee may authorize grants to Participants of
Restricted Shares upon such terms and conditions as the Committee may determine
in accordance with the following provisions:
7.1Transfer of Shares. Each grant shall constitute an immediate transfer of the
ownership of Shares to the Participant in consideration of the performance of
services, subject to the substantial risk of forfeiture and restrictions on
transfer hereinafter referred to.
7.2Consideration. To the extent permitted by Delaware law, each grant may be
made without additional consideration from the Participant or in consideration
of a payment by the Participant that is less than the Fair Market Value on the
Grant Date.
7.3Substantial Risk of Forfeiture. Each grant shall provide that the Restricted
Shares covered thereby shall be subject to a “substantial risk of forfeiture”
within the meaning of Section 83 of the Code for a period to be determined by
the Committee on the Grant Date, and any grant or sale may provide for the
earlier termination of such risk of forfeiture in the event of a termination of
employment.
7.4Dividend, Voting and Other Ownership Rights. Unless otherwise determined by
the Committee, an award of Restricted Shares shall entitle the Participant to
dividend, voting and other ownership rights (except for any rights to a
liquidating distribution) during the period for which such substantial risk of
forfeiture is to continue. Any grant shall require that any or all dividends or
other distributions paid on the Restricted Shares during the period of such
restrictions be accumulated or reinvested in additional Shares, which shall be
subject to the same restrictions as the underlying Award or such other
restrictions as the Committee may determine.
7.5Restrictions on Transfer. Each grant shall provide that, during the period
for which such substantial risk of forfeiture is to continue, the
transferability of the Restricted Shares shall be prohibited or restricted in
the manner and to the extent prescribed by the Committee on the Grant Date.
7.6Performance-Based Restricted Shares. Any grant or the vesting thereof may be
further conditioned upon the attainment of Performance Goals established by the
Committee in accordance with the applicable provisions of Section 9 regarding
Performance Share Awards and, if any such Award is intended to be a
Performance-Based Award, in accordance with the provisions of Section 14.
7.7Award Agreement; Certificates. Each grant shall be evidenced by an Award
Agreement containing such terms and provisions as the Committee may determine
consistent with the Plan. Unless otherwise directed by the Committee, all
certificates representing Restricted Shares, together with a stock power that
shall be endorsed in blank by the Participant with respect to such Shares, shall
be held in custody by the Company until all restrictions thereon lapse.


8.Restricted Stock Units. The Committee may authorize grants of Restricted Stock
Units to Participants upon such terms and conditions as the Committee may
determine in accordance with the following provisions:
8.1Restricted Period. Each grant shall provide that the Restricted Stock Units
covered thereby shall be subject to a Restricted Period, which shall be fixed by
the Committee on the Grant Date, and any grant or sale may provide for the
earlier termination of such period in the event of a termination of employment.
8.2Dividend Equivalents and Other Ownership Rights. During the Restricted
Period, the Participant shall not have any right to transfer any rights under
the subject Award and shall not have any rights of ownership in the Shares
underlying the Restricted Stock Units, including the right to vote such Shares,
but the Committee may on or after the Grant Date authorize the payment of
dividend equivalents on such shares in cash or additional Shares on a current,
deferred or contingent basis with respect to any or all dividends or other
distributions paid by the Company. Notwithstanding the foregoing, any dividend
equivalents with respect to dividends paid in stock shall be subject to the same
restrictions as the underlying Award.
8.3Performance-Based Restricted Share Units. Any grant or the vesting thereof
may be further conditioned upon the attainment of Performance Goals established
by the Committee in accordance with the applicable provisions of Section 9
regarding Performance Share Awards and, if any such Award is intended to be a
Performance-Based Award, in accordance with the provisions of Section 14.
8.4Award Agreement. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with the Plan.





--------------------------------------------------------------------------------

Exhibit 10.6




9.Performance Share Awards. The Committee shall determine whether and to whom
Performance Share Awards shall be granted and such terms, limitations and
conditions as it deems appropriate in its sole discretion in accordance with the
following provisions:
9.1Number of Performance Share Awards. Each grant shall specify the number of
Shares or share units to which it pertains, which may be subject to adjustment
to reflect changes in compensation or other factors.
9.2Performance Cycle. The Performance Cycle with respect to each Performance
Share Award shall be determined by the Committee and set forth in the Award
Agreement and may be subject to earlier termination in the event of a
termination of employment.
9.3Performance Goals. Each grant shall specify the Performance Goals that are to
be achieved by the Participant and a formula for determining the amount of any
payment to be made if the Performance Goals are achieved.
9.4Payment of Performance Share Awards. Each grant shall specify the time and
manner of payment of Performance Share Awards that shall have been earned.
9.5Dividend Equivalents. Under no circumstances may dividend equivalents be
granted for any Performance Share Award.
9.6Adjustments. If the Committee determines after the Performance Goals have
been established that a change in the business, operations, corporate structure
or capital structure of the Company, or the manner in which it conducts its
business, or other events or circumstances render the Performance Goals
unsuitable, the Committee shall have sole discretion to modify such Performance
Goals, in whole or in part, as the Committee deems appropriate and equitable.
The Committee shall also have the right in its sole discretion to increase or
decrease the amount payable at a given level of performance to take into account
additional factors that the Committee may deem relevant to the assessment of
individual or corporate performance for the Performance Cycle. The provisions of
this Section 9.6 shall not apply with respect to Performance-Based Awards and
any adjustments with respect to such Awards shall be made solely to the extent
permitted under Section 14.4.
9.7Award Agreement. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with the Plan.
9.8Performance-Based Awards. Notwithstanding anything to the contrary in this
Section 9, Performance Share Awards granted to Covered Employees that are
intended to be Performance-Based Awards shall only be granted, administered and
paid in compliance with all the requirements for Performance-Based Awards set
forth in Section 14 below.


10.Other Equity Awards. The Committee may grant other types of equity-based or
equity-related Awards not otherwise described by the terms of the Plan
(including the grant or offer for sale of unrestricted Shares and grant of
Deferred Stock Units) in such amounts and subject to such terms and conditions,
as the Committee shall determine. Such Awards may involve the transfer of actual
Shares to Participants, or payment in cash or otherwise of amounts based on the
value of Shares and may include, without limitation, Awards designed to comply
with or take advantage of the applicable local laws of jurisdictions other than
the United States.


11.Cash-Based Awards. The Committee may, in its sole discretion, grant
Cash-Based Awards to Executive Officers and key employees in such amounts and
upon such terms, and subject to such conditions, as the Committee shall
determine at the time of grant. The Committee shall determine the maximum
duration of the Cash-Based Award, the amount of cash to which the Cash-Based
Award pertains, the conditions upon which the Cash-Based Award shall become
vested or payable, and such other provisions as the Committee shall determine.
Each Cash-Based Award shall specify a cash-denominated payment amount, formula
or payment ranges as determined by the Committee. Payment, if any, with respect
to a Cash-Based Award shall be made in accordance with the terms of the Award
and shall be made in cash. Notwithstanding anything to the contrary in this
Section 11, all Cash-Based Awards that are Performance-Based Awards shall only
be granted, administered and paid in compliance with all the requirements for
Executive Officer Awards set forth in Section 14 below.


12.Adjustments. The Committee shall make or provide for such adjustments in the
(a) limitations specified in Section 3, (b) number of Shares covered by
outstanding Awards, (c) Option Price or Base Price applicable to outstanding
Options and Stock Appreciation Rights and (d) kind of shares available for grant
and covered by outstanding Awards (including shares of another issuer), as the
Committee in its sole discretion may in good faith determine to be equitably
required in order to prevent dilution or enlargement of the rights of
Participants that otherwise would result from (x) any





--------------------------------------------------------------------------------

Exhibit 10.6


stock dividend, stock split, reverse stock split, combination or exchange of
Shares, recapitalization, extraordinary cash dividend, or other change in the
capital structure of the Company, (y) any merger, consolidation, spin-off,
spin-out, split-off, split-up, reorganization, partial or complete liquidation
or other distribution of assets (other than a normal cash dividend), issuance of
rights or warrants to purchase securities or (z) any other corporate transaction
or event having an effect similar to any of the foregoing. In addition, in the
event of any such transaction or event, the Committee may provide in
substitution for any or all outstanding Awards under the Plan such alternative
consideration as it may in good faith determine to be equitable under the
circumstances and may require in connection therewith the cancellation or
surrender of all Awards so replaced. In the case of Substitute Awards, the
Committee may make such adjustments, not inconsistent with the terms of the
Plan, in the terms of Awards as it shall deem appropriate in order to achieve
reasonable comparability or other equitable relationship between the assumed
awards and the Awards granted under the Plan as so adjusted.


13.Change in Control.
13.1General Rule. Except as otherwise provided in an Award Agreement, in the
event of a Change in Control, the Committee may, but shall not be obligated to
do any one or more of the following, in each case without Participant consent:
(a) accelerate, vest or cause the restrictions to lapse with respect to, all or
any portion of an Award, (b) cancel Awards for a cash payment equal to their
fair value (as determined in the sole discretion of the Committee) which, in the
case of Options and Stock Appreciation Rights, shall be deemed to be equal to
the excess, if any, of the consideration to be paid in connection with the
Change in Control to holders of the same number of Shares subject to such
Options or Stock Appreciation Rights (or, if no consideration is paid in any
such transaction, the Fair Market Value of the Shares subject to such Options or
Stock Appreciation Rights) over the aggregate Option Price (in the case of
Options) or Base Price (in the case of Stock Appreciation Rights), (c) provide
for the issuance of replacement awards that will substantially preserve the
otherwise applicable terms of any affected Awards previously granted hereunder
as determined by the Committee in its sole discretion, (d) terminate Options
without providing accelerated vesting or (e) take any other action with respect
to the Awards the Committee deems appropriate. For avoidance of doubt, the
treatment of Awards upon a Change in Control may vary among Participants and
Types of Awards in the Committee’s sole discretion.
13.2Settlement of Awards Subject to Performance Goals Upon a Change in Control.
Awards subject to satisfying a Performance Goal or Goals shall be settled upon a
Change in Control. The settlement amount shall be determined by the Committee in
its sole discretion based upon the extent to which the Performance Goals for any
such Awards have been achieved after evaluating actual performance from the
start of the Performance Cycle until the date of the Change in Control and the
level of performance anticipated with respect to such Performance Goals as of
the date of the Change in Control.
13.3Change in Control shall mean the earliest to occur of the following events,
provided that such event is not also a Management Buyout (as defined below):
(a)Any Person (as defined below) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding voting securities
generally entitled to vote in the election of directors of the Company,
provided, however, that for avoidance of doubt, the shareholders owning the
Company’s Class B common stock shall be treated as the Beneficial Owner with
voting control for purposes of this definition, and not any Persons voting the
shares subject to a voting trust or other similar arrangement, and further
provided that no Change in Control will be deemed to have occurred as a result
of a change in ownership percentage resulting solely from an acquisition of
securities by the Company or a transaction described in clause (i) of paragraph
(b) below;
(b)There is consummated a Merger of the Company with any other business entity
other than (i) a Merger which would result in the securities of the Company
generally entitled to vote in the election of directors of the Company
outstanding immediately prior to such Merger continuing to represent (either by
remaining outstanding or by being converted into such securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding such securities under an employee benefit
plan of the Company or any Subsidiary at least 50% of the combined voting power
of the voting securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such Merger, generally entitled to vote in
the election of directors of the Company or such surviving entity or any parent
thereof and, in the case of such surviving entity or any parent thereof, of a
class registered under Section 12 of the Act, or (ii) a Merger effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes a Beneficial Owner, directly or indirectly, of securities
of the Company’s then outstanding voting securities of the Company generally
entitled to vote in the election of directors of the Company;





--------------------------------------------------------------------------------

Exhibit 10.6


(c)The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated the sale or disposition by
the Company of all or substantially all of the Company’s assets, other than a
sale or disposition by the Company of all or substantially all of the Company’s
assets to an entity where the outstanding securities generally entitled to vote
in the election of directors of the Company immediately prior to the transaction
continue to represent (either by remaining outstanding or by being converted
into such securities of the surviving entity or any parent thereof) 50% or more
of the combined voting power of the outstanding voting securities of any such
entity generally entitled to vote in such entity’s election of directors
immediately after such sale and of a class registered under Section 12 of the
Act.
(d)As used in this Section 13:
i.“Management Buyout” means any event or transaction which would otherwise
constitute a Change in Control (a “Transaction”) if, in connection with the
Transaction, the Participant, Family Members and/or the Participant’s Affiliates
participate, directly or beneficially, as an equity investor in, or have the
option or right to acquire, whether vested or not vested, equity interests of,
the acquiring entity or any of its Affiliates (as defined in Rule 12b-2 under
the Act) (the “Acquiror”) having a percentage interest therein greater than 1%.
For purposes of the preceding sentence, a party shall not be deemed to have
participated as an equity investor in the Acquiror by virtue of (i) obtaining
Beneficial Ownership of any equity interest in the Acquiror as a result of the
grant to the party of an incentive compensation award under one or more
incentive plans of the Acquiror (including, but not limited to, the conversion
in connection with the Transaction of incentive compensation awards of the
Company into incentive compensation awards of the Acquiror), on terms and
conditions substantially equivalent to those applicable to other employees of
the Company at a comparable level as such party immediately before the
Transaction, after taking into account normal differences attributable to job
responsibilities, title and the like, (ii) obtaining beneficial interest of any
equity interest in the Acquiror on terms and conditions substantially equivalent
to those obtained in the Transaction by all other shareholders of the Company or
(iii) the party’s interests in any tax-qualified defined benefit or defined
contribution pension or retirement plan in which such party or any Family Member
is a participant or beneficiary.
ii.“Merger” means a merger, share exchange, consolidation or similar business
consolidation under applicable law.
iii.“Participant’s Affiliates” at any time consist of any entity in which the
Participant and/or members of the Participant’s Family Members then own,
directly or beneficially, or have the option or right to acquire, whether or not
vested, greater than 10% of such entity’s equity interests, and all then current
directors and Executive Officers of the Company who are members of any group
that also includes the Participant, a Family Member and/or any such entity in
which the members have agreed to act together for the purpose of participating
in the Transaction.
iv.“Person” shall have the meaning given in Section 3(a)(9) of the Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its Subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, and (iii) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions and with
substantially the same voting rights as their ownership and voting rights with
respect to the Company.


14.Requirements for Performance-Based Awards.
14.1In General. Any Executive Officer or other key employee providing services
to the Company and/or its Subsidiaries and Affiliates and who is selected by the
Committee (hereinafter referred to as a “Covered Employee”) may be granted one
or more Performance-Based Awards in the form of a Restricted Stock Award,
Restricted Stock Units, Performance Share Awards, Other Equity Awards and/or
Cash-Based Awards payable upon the attainment of Performance Goals that are
established by the Committee and relate to one or more of the Performance
Criteria, in each case on a specified date or dates or over any period or
periods determined by the Committee, as permitted under this Section 14.
Notwithstanding anything to the contrary in the Plan, the Committee shall have
no obligation to grant any Award, whether settled in Shares or cash, in the form
of “performance-based compensation” under Section 162(m) of the Code. For the
avoidance of doubt, a Covered Employee may receive as Performance-Based Awards a
Cash-Based Award subject to Performance Cycle that is twelve months and a
Cash-Based Award subject to a Performance Cycle that is more than twelve months
in the same calendar year. The Committee shall define in an objective fashion
the manner of calculating the Performance Criteria it selects to use for any
Performance Cycle. Depending on the Performance Criteria used to establish such
Performance Goals, the Performance Goals may be expressed in terms of





--------------------------------------------------------------------------------

Exhibit 10.6


overall Company performance or the performance of a division, business unit, or
an individual. Each Performance-Based Award shall also comply with the
provisions set forth below.
14.2Grant Procedure. With respect to each Performance-Based Award, the Committee
shall select, within the first 90 days of a Performance Cycle, the Performance
Criteria for such grant and the Performance Goals with respect to each
Performance Criterion (including a threshold level of performance below which no
amount will become payable with respect to such Award). Each Performance-Based
Award will specify the amount payable, or the formula for determining the amount
payable, upon achievement of the various applicable performance targets. The
Performance Criteria established by the Committee may be (but need not be)
different for each Performance Cycle and different Performance Goals may be
applicable to Performance-Based Awards to different Covered Employees. The
Committee shall designate whether an Award granted to an Executive Officer or
key employee is intended to be a Performance-Based Award at the time of grant.
14.3Permissible Performance Criteria. Only one or a combination of the following
may be used as Performance Criteria for a Performance-Based Award: growth in net
sales or revenue, return measures (including, but not limited to, return on
invested capital, assets, capital, equity and sales), gross profit margin;
operating expense ratios; operating expense targets; productivity ratios;
operating income, gross or operating margins; earnings before or after taxes,
interest, depreciation and/or amortization, net earnings or net income (before
or after taxes); earnings per share; cash flow (including, but not limited to,
operating cash flow, free cash flow, cash flow return on equity, and cash flow
return on investment), working capital targets, funds from operations or similar
measure, capital expenditures, share price (including, but not limited to,
growth measures and total stockholder return), appreciation in the fair market
value or book value of the common stock, economic value added (net operating
profit after tax minus the sum of capital multiplied by the cost of the
capital), debt to equity ratio / debt levels, quantitative measures of customer
satisfaction, market share, acquisitions or strategic transactions, quantitative
measures of employee satisfaction / engagement, employee retention / attrition,
safety, budget achievement, expense reduction or cost savings, productivity
improvements and inventory control / efficiency.
14.4Permitted Adjustments. The Committee, in its discretion, may measure
performance against Performance Goals under a Performance-Based Award by taking
one or more of the following actions: (a) excluding each of the following items:
(i) events of an “unusual nature” or of a type that indicates “infrequency of
occurrence”, both as described in Accounting Standards Codification Topic 225-20
or any successor pronouncement thereto (as reported in the Corporation’s
financial statements for the Performance Cycle), (ii) exchange rate effects, as
applicable, for non-U.S. dollar denominated operating earnings, (iii) the
effects to any statutory adjustments to corporate tax rates, (iv) the impact of
discontinued operations, (v) losses from discontinued operations, (vi)
restatements and other unplanned special charges such as acquisitions,
acquisition expenses (including, without limitation, expenses relating to
goodwill and other intangible assets), (vi) divestitures, (vii) stock offerings,
(viii) stock repurchases, (ix) strategic loan loss provisions and (b) not
adjusting for changes in accounting principles. Any such action with respect to
a Performance-Based Award must be taken by the Committee within the first ninety
(90) days applicable to the Performance Cycle or such later time as may be
permitted under Section 162(m) of the Code or as would not cause any deduction
arising from such Award to be disallowed under Section 162(m) of the Code.
14.5Certification of Performance Goals and Payment. Following the completion of
a Performance Cycle, the Committee shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-Based Awards earned for the Performance Cycle. The
Committee shall then determine the actual size of each Covered Employee’s
Performance-Based Award, and, in doing so with respect to a Cash-Based Award,
may reduce or eliminate the amount of such Award if, in its sole judgment, such
reduction or elimination is appropriate.
14.6Interpretation. All Performance-Based Awards and the provisions hereunder
applicable to such Awards shall be interpreted consistent with the requirements
of Section 162(m).
14.7Transition Period. Notwithstanding this Section 14, no restrictions imposed
to qualify payments under the Plan as “qualified performance-based compensation”
within the meaning of Treas. Reg. §1.162-27(e) shall apply until the expiration
of the “reliance period” described in Treas. Reg. §1.162¬27(f)(2).


15.Withholding.
15.1Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan prior to making any payments
hereunder.
15.2Share Withholding. With respect to withholding required upon the exercise of
Options or Stock Appreciation Rights, upon the lapse of restrictions on
Restricted Shares and Restricted Stock Units, or upon the





--------------------------------------------------------------------------------

Exhibit 10.6


achievement of performance goals related to Performance Share Awards, or any
other taxable event arising as a result of an Award granted hereunder,
Participants may elect, subject to the approval of the Committee, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax that could be imposed on the transaction. All
such elections shall be irrevocable, made in writing or electronically, and
signed or acknowledged electronically by the Participant, and shall be subject
to any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.


16.Certain Terminations of Employment, Hardship and Approved Leaves of Absence.
Notwithstanding any other provision of the Plan to the contrary, in the event of
a Participant’s termination of employment (including by reason of death,
disability or retirement) or in the event of hardship or other special
circumstances, the Committee may in its sole discretion take any action that it
deems to be equitable under the circumstances or in the best interests of the
Company, including, without limitation, waiving or modifying any limitation or
requirement with respect to any Award under the Plan. The Committee shall have
the discretion to determine whether and to what extent the vesting of Awards
shall be tolled during any leave of absence, paid or unpaid; provided however,
that in the event of military leave, vesting shall toll during any unpaid
portion of such leave, provided that, upon a Participant’s returning from
military leave (under conditions that would entitle him or her to protection
upon such return under the Uniform Services Employment and Reemployment Rights
Act), he or she shall be given vesting credit with respect to the Award to the
same extent as would have applied had the Participant continued to provide
services to the Company throughout the leave on the same terms as he or she was
providing services immediately prior to such leave. Any actions taken by the
Committee shall be taken consistent with the requirements of Section 409A of the
Code and, with respect to Performance-Based Awards, Section 162(m) of the Code.


17.Authorization of Sub-Plans. The Committee may from time to time establish one
or more sub-plans under the Plan for purposes of satisfying applicable blue sky,
securities, and/or tax laws of various jurisdictions. The Committee shall
establish such sub-plans by adopting supplements to the Plan containing (a) such
limitations as the Committee deems necessary or desirable, and (b) such
additional terms and conditions not otherwise inconsistent with the Plan as the
Committee shall deem necessary or desirable. All sub-plans adopted by the
Committee shall be deemed to be part of the Plan, but each sub-plan shall apply
only to Participants within the affected jurisdiction and the Company shall not
be required to provide copies of any sub-plans to Participants in any
jurisdiction which is not the subject of such sub-plan.


18.Amendments and Other Matters.
18.1Plan Amendments. The Board may amend, suspend or terminate the Plan or the
Committee’s authority to grant Awards under the Plan at any time.
Notwithstanding the foregoing, no amendments shall be effective without approval
of the Company’s stockholders if (a) stockholder approval of the amendment is
then required pursuant to the Code, the rules of the primary stock exchange or
stock market on which the Shares are then traded, applicable U.S. state
corporate laws or regulations, applicable U.S. federal laws or regulations, and
the applicable laws of any foreign country or jurisdiction where Awards are, or
shall be, granted under the Plan, or (b) such amendment would (i) modify Section
18.4, (ii) materially increase benefits accruing to Participants, (iii) increase
the aggregate number of Shares issued or issuable under the Plan, (iv) increase
any limitation set forth on the number of Shares which may be issued or the
aggregate value of Awards or the per-person limits under Section 3 except as
provided in Section 12, (v) modify the eligibility requirements for Participants
in the Plan, or (vi) reduce the minimum Option Price and Base Price as set forth
in Sections 5 and 6, respectively. Notwithstanding any other provision of the
Plan to the contrary, except as provided in Section 18.8, no termination,
suspension or amendment of the Plan may adversely affect any outstanding Award
without the consent of the affected Participant.
18.2Award Deferrals. The Committee may permit Participants to elect to defer the
issuance of Shares or the settlement of Awards in cash under the Plan pursuant
to such rules, procedures or programs as it may establish for purposes of the
Plan. However, any Award deferrals which the Committee permits must comply with
the provisions of Section 22 and the requirements of Section 409A of the Code.
18.3Conditional Awards. The Committee may condition the grant of any award or
combination of Awards under the Plan on the surrender or deferral by the
Participant of his or her right to receive a cash bonus or other compensation
otherwise payable by the Company or any Affiliate to the Participant, provided
that any such grant must comply with the provisions of Section 22 and the
requirements of Section 409A of the Code.
18.4Repricing Prohibited. The terms of outstanding Awards may not be amended to
reduce the Option Price of outstanding Options or Base Price of outstanding
Stock Appreciation Rights or cancel outstanding Options or Stock Appreciation
Rights in exchange for cash, other Awards or Options or Stock Appreciation
Rights with an Option Price or Base Price that is less than the Option Price or
Base Price of the original Options or Stock Appreciation





--------------------------------------------------------------------------------

Exhibit 10.6


Rights, and the Committee may not take any other action that is considered a
“repricing” for purposes of the stockholder approval rules of the applicable
securities exchange or inter-dealer quotation system on which Shares are listed
or quoted, without stockholder approval, provided that nothing herein shall
prevent the Committee from taking any action provided for in Section 12 above.
18.5No Employment Rights. Nothing in the Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company, its Affiliates,
and/or its Subsidiaries to terminate any Participant’s employment or service on
the Board or to the Company at any time or for any reason not prohibited by law,
nor confer upon any Participant any right to continue his employment or service
as a director for any specified period of time. Neither an Award nor any
benefits arising under the Plan shall constitute an employment contract with the
Company, its Affiliates, and/or its Subsidiaries and, accordingly, subject to
Section 18.1, the Plan and the benefits hereunder may be terminated at any time
in the sole and exclusive discretion of the Committee without giving rise to any
liability on the part of the Company, its Affiliates, and/or its Subsidiaries.
18.6Tax Qualification. To the extent that any provision of the Plan would
prevent any Award that was intended to qualify under particular provisions of
the Code from so qualifying, such provision of the Plan shall be null and void
with respect to such Award, provided that such provision shall remain in effect
with respect to other Awards, and there shall be no further effect on any
provision of the Plan.
18.7Leave of Absence or Transfer. A transfer between the Company and any
Affiliate or between Affiliates, or a leave of absence duly authorized by the
Company, shall not be deemed to be a termination of employment. Periods of time
while on a duly authorized leave of absence shall be disregarded for purposes of
determining whether a Participant has satisfied a Restricted Period or
Performance Cycle under an Award.
18.8Amendments to Comply with Laws, Regulations or Rules. Notwithstanding any
other provision of the Plan or any Award Agreement to the contrary, in its sole
and absolute discretion and without the consent of any Participant, the Board
may amend the Plan, and the Committee may amend any Award Agreement, to take
effect retroactively or otherwise as it deems necessary or advisable for the
purpose of conforming the Plan or such Award Agreement to any present or future
law, regulation or rule applicable to the Plan, including, but not limited to,
Section 409A of the Code.
18.9Tolling. In the event a Participant is prevented from exercising an Option
or the Company is unable to settle an Award due to either any trading
restrictions applicable to the Company’s Shares, the Participant’s physical
infirmity or administrative error by the Company relied upon and not caused by
the Participant, then unless otherwise determined by the Committee, the length
of time applicable to any such restriction, condition or event shall toll any
exercise period (i) until such restriction lapses, (ii) until the Participant
(or his representative) is able to exercise the Award or (iii) until such error
is corrected, as applicable.
18.10No Duty to Inform Regarding Exercise Rights. Neither the Company, any
Affiliate, the Committee nor the Board shall have any duty to inform a
Participant of the pending expiration of the period in which a Stock
Appreciation right may be exercised or in which an Option may be exercised.


19.Issuance of Shares; Fractional Shares.
19.1Form for Issuing Shares; Legends. Shares may be issued on a certificated or
uncertificated basis. Shares may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer of such Shares.
19.2Delivery of Title. The Company shall have no obligation to issue or deliver
evidence of title for Shares issued under the Plan prior to: (i) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable; and (ii) completing any registration or other qualification of the
Shares under any applicable national or foreign law or ruling of any
governmental body that the Company determines to be necessary or advisable.
19.3Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
19.4Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under the Plan to represent and warrant in
writing that the individual is acquiring the Shares for investment and without
any present intention to sell or distribute such Shares,
19.5Fractional Shares. The Company shall not be required to issue any fractional
Shares pursuant to the Plan. The Committee may provide for the elimination of
fractions or for the settlement thereof in cash.







--------------------------------------------------------------------------------

Exhibit 10.6


20.Limitations Period. Any person who believes he or she is being denied any
benefit or right under the Plan may file a written claim with the Committee. Any
claim must be delivered to the Committee within forty-five (45) days of the
specific event giving rise to the claim. Untimely claims will not be processed
and shall be deemed denied. The Committee, or its designated agent, will notify
the Participant of its decision in writing as soon as administratively
practicable. Claims not responded to by the Committee in writing within ninety
(90) days of the date the written claim is delivered to the Committee shall be
deemed denied. The Committee’s decision shall be final, conclusive and binding
on all persons. No lawsuit relating to the Plan may be filed before a written
claim is filed with the Committee and is denied or deemed denied, and any
lawsuit must be filed within one year of such denial or deemed denial or be
forever barred. The venue for any lawsuit shall be Charlotte, North Carolina.


21.Governing Law. The validity, construction and effect of the Plan and any
Award hereunder will be determined in accordance with the State of Delaware
except to the extent governed by applicable federal law.


22.Compliance with Section 409A.
22.1In General. The Plan is intended to be administered in a manner consistent
with the requirements, where applicable, of Section 409A. For avoidance of
doubt, Stock Options and Stock Appreciation Rights are intended to qualify for
the stock rights exemptions from Section 409A. Where reasonably possible and
practicable, the Plan shall be administered in a manner to avoid the imposition
on Participants of immediate tax recognition and additional taxes pursuant to
such Section 409A. Notwithstanding the foregoing, neither the Company nor the
Committee shall have any liability to any person in the event Section 409A
applies to any such Award in a manner that results in adverse tax consequences
for the Participant or any of his or her transferees.
22.2Elective Deferrals. No elective deferrals or re-deferrals other than in
regard to Restricted Stock Units are permitted under the Plan.
22.3Applicable Requirements. To the extent any of the Awards granted under the
Plan are deemed “deferred compensation” and hence subject to Section 409A, the
following rules shall apply to such Awards:
(a)Mandatory Deferrals. If the Company decides that the payment of compensation
under the Plan shall be deferred within the meaning of Section 409A, then,
except as provided under Treas. Reg. Section 1.409A-1(b)(4)(ii), on granting of
the Award to which such compensation payment relates, the Company shall specify
the date(s) at which such compensation will be paid in the Award Agreement.
(b)Initial Deferral Elections. For Awards of RSUs where the Committee provides
the opportunity to elect the timing and form of the payment of the underlying
Shares at some future time once any requirements have been satisfied, the
Participant must make his or her initial deferral election for such Award in
accordance with the requirements of Section 409A, i.e., within thirty (30) days
of first becoming eligible to receive such award or prior to the start of the
year in which the Award is granted to the Participant, in each case pursuant to
the requirements of Section 409A and Treas. Reg. Section 1.409A-2.
(c)Subsequent Deferral Elections. To the extent the Company or Committee decides
to permit compensation subject to Section 409A to be re-deferred pursuant to
Treas. Reg. Section 1.409A-2(b), then the following conditions must be met: (i)
such election will not take effect until at least 12 months after the date on
which it is made; (ii) in the case of an election not related to a payment on
account of disability, death or an unforeseeable emergency, the payment with
respect to which such election is made must be deferred for a period of not less
than five years from the date such payment would otherwise have been paid; and
(iii) any election related to a payment at a specified time or pursuant to a
fixed schedule (within the meaning of Treas. Reg. Section 1.409A-3(a)(4)) must
be made not less than 12 months before the date the payment is scheduled to be
paid.
(d)Timing of Payments. Payment(s) of compensation that is subject to Section
409A shall only be made upon an event or at a time set forth in Treas. Reg.
Section 1.409A-3, i.e., the Participant’s separation from service, the
Participant’s becoming disabled, the Participant’s death, at a time or a fixed
schedule specified in the Plan or an Award Agreement, a change in the ownership
or effective control of the Company, or in the ownership of a substantial
portion of the assets of the Company, or the occurrence of an unforeseeable
emergency.
(e)Certain Delayed Payments. Notwithstanding the foregoing, to the extent an
amount was intended to be paid such that it would have qualified as a short-term
deferral under Section 409A and the applicable regulations, then such payment is
or could be delayed if the requirements of Treas. Reg. 1.409A-1(b)(4)(ii) are
met.
(f)Acceleration of Payment. Any payment made under the Plan to which Section
409A





--------------------------------------------------------------------------------

Exhibit 10.6


applies may not be accelerated, except in accordance with Treas. Reg.
1.409A-3(j)(4).
(g)Payments upon a Change in Control. Notwithstanding any provision of the Plan
to the contrary, to the extent an Award subject to Section 409A shall be deemed
to be vested or restrictions lapse, expire or terminate upon the occurrence of a
Change in Control and such Change in Control does not constitute a “change in
the ownership or effective control” or a “change in the ownership of a
substantial portion of the assets” of the Company within the meaning of Section
409A (a)(2)(A)(v), then even though such Award may be deemed to be vested or
restrictions lapse, expire or terminate upon the occurrence of the Change in
Control or any other provision of the Plan, payment will be made, to the extent
necessary to comply with the provisions of Section 409A, to the Participant on
the earliest of (i) the Participant’s “separation from service” with the Company
(determined in accordance with Section 409A), (ii) the date payment otherwise
would have been made pursuant to the regular payment terms of the Award in the
absence of any provisions in the Plan to the contrary (provided such date is
permissible under Section 409A) or (iii) the Participant’s death.
(h)Payments to Specified Employees. Payments due to a Participant who is a
“specified employee” within the meaning of Section 409A on account of the
Participant’s “separation from service” with the Company (determined in
accordance with Section 409A) shall be made on the date that is six months after
the date of the Participant’s separation from service or, if earlier, the
Participant’s date of death.
22.4Deferrals to Preserve Deductibility under Section 162(m). The Committee may
postpone the exercising of Awards, the issuance or delivery of Shares under any
Award or any action permitted under the Plan to prevent the Company, a
Subsidiary or any Affiliate from being denied a Federal income tax deduction
with respect to any Award other than an ISO as a result of Section 162(m) in
accordance with IRS regulations. In such case, payment of such deferred amounts
must be made as soon as reasonably practicable following the first date on which
the Company, a Subsidiary and/or Affiliate anticipates or reasonably should
anticipate that, if the payment were made on such date, the Company’s,
Subsidiary’s and/or Affiliate’s deduction with respect to such payment would no
longer be restricted due to the application of Section 162(m).
22.5Determining “Controlled Group”. In order to determine for purposes of
Section 409A whether a Participant or eligible individual is employed by a
member of the Company’s controlled group of corporations under Section 414(b) of
the Code (or by a member of a group of trades or businesses under common control
with the Company under Section 414(c) of the Code) and, therefore, whether the
Shares that are or have been purchased by or awarded under the Plan to the
Participant are shares of “service recipient” stock within the meaning of
Section 409A, a Participant or eligible employee of Premier Healthcare Alliance,
L.P. shall be considered employed by the Company’s controlled group (or by a
member of a group of trades or businesses under common control with the Company,
as applicable).


23.Transferability.
23.1Transfer Restrictions. Except as provided in Sections 23.2 and 23.4, no
Award granted under the Plan shall be transferable by a Participant other than
upon death by will or the laws of descent and distribution, and Options and
Stock Appreciation Rights shall be exercisable during a Participant’s lifetime
only by the Participant or, in the event of the Participant’s legal incapacity,
by his guardian or legal representative acting in a fiduciary capacity on behalf
of the Participant under state law. Any attempt to transfer an Award in
violation of the Plan shall render such Award null and void.
23.2Limited Transfer Rights. The Committee may expressly provide in an Award
Agreement that a Participant may transfer such Award (other than an Incentive
Stock Option), in whole or in part, to a Family Member, a trust for the
exclusive benefit of the Participant and Family Members, a partnership or other
entity in which all the beneficial owners are the Participant and Family
Members, or any other entity affiliated with the Participant that may be
approved by the Committee. Subsequent transfers of Awards shall be prohibited
except in accordance with this Section 23.2. All terms and conditions of the
Award, including provisions relating to the termination of the Participant’s
covered employment or service shall continue to apply following a transfer made
in accordance with this Section 23.2.
23.3Additional Restrictions on Transfer. Any Award made under the Plan may
provide that all or any part of the Shares that are to be issued or transferred
by the Company upon exercise, vesting or settlement shall be subject to further
restrictions upon transfer.
23.4Domestic Relations Orders. Notwithstanding the foregoing provisions of this
Section 23, any Award made under the Plan may be transferred as necessary to
fulfill any domestic relations order as defined in Section 414(p)(1)(B) of the
Code.







--------------------------------------------------------------------------------

Exhibit 10.6


24.Forfeiture, Recoupment and Clawback. Without limiting in any way the
generality of the Committee’s power to specify any terms and conditions of an
Award consistent with law, and for greater clarity, the Committee may specify in
an Award Agreement that the Participant’s rights, payments and benefits with
respect to an Award, including any payment of Shares received upon exercise or
in satisfaction of an Award under the Plan shall be subject to reduction,
cancellation, forfeiture or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions, without limit as to time. Such events shall include, but not be
limited to, failure to accept the terms of the Award Agreement, termination of
service under certain or all circumstances, violation of material Company
policies, misstatement of financial or other material information about the
Company, fraud, misconduct, breach of noncompetition, confidentiality,
nonsolicitation, noninterference, corporate property protection, or other
agreements that may apply to the Participant, or other conduct by the
Participant that the Committee determines is detrimental to the business or
reputation of the Company and its Affiliates, including facts and circumstances
discovered after termination of service. Awards granted under the Plan shall be
subject to any compensation recovery policy or minimum stock holding period
requirement as may be adopted or amended by the Company from time to time. All
Awards (including any proceeds, gains or other economic benefit actually or
constructively received by a Participant upon any receipt or exercise of any
Award or upon the receipt or resale of any Shares underlying the Award) shall be
subject to the provisions of any clawback policy implemented by the Company,
including, without limitation, any clawback policy adopted to comply with the
requirements of applicable law, including without limitation the Dodd-Frank Wall
Street Reform and Consumer Protection Act and any rules promulgated thereunder,
to the extent set forth in such clawback policy and/or in the applicable Award
Agreement.


25.No Constraint on Corporate Action. Nothing in the Plan shall be construed to:
(i) limit, impair, or otherwise affect the Company’s or an Affiliate’s or a
Subsidiary’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or, (ii) limit the right or power of the Company or an
Affiliate or a Subsidiary to take any action which such entity deems to be
necessary or appropriate.


26.Effect of Disposition of Facility or Operating Unit. If the Company or any of
its Affiliates closes or disposes of the facility at which a Participant is
located or the Company or any of its Affiliates diminish or eliminate ownership
interests in any operating unit of the Company or any of its Affiliates so that
such operating unit ceases to be majority owned by the Company or any of its
Affiliates then, with respect to Awards held by Participants who, subsequent to
such event, will not be Employees, the Committee may, to the extent consistent
with Section 409A (if applicable), take any of the actions described in Section
13.1 with respect to a Change in Control. If the Committee takes no special
action with respect to any disposition of a facility or an operating unit, then
the Participant shall be deemed to have terminated his or her employment with
the Company and its Subsidiaries and Affiliates and the terms and conditions of
the Award Agreement and the other terms and conditions of the Plan shall
control.


27.Indemnification. Subject to requirements of applicable state law, each
individual who is or shall have been a member of the Board, or a Committee
appointed by the Board, or an officer of the Company to whom authority was
delegated in accordance with Section 3, shall be indemnified and held harmless
by the Company against and from any loss, cost, liability, or expense that may
be imposed upon or reasonably incurred by him in connection with or resulting
from any claim, action, suit, or proceeding to which he may be a party or in
which he or she may be involved by reason of any action taken or failure to act
under the Plan and against and from any and all amounts paid by him in
settlement thereof, with the Company’s approval, or paid by him in satisfaction
of any judgment in any such action, suit, or proceeding against him, provided he
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he undertakes to handle and defend it on his own behalf, unless
such loss, cost, liability, or expense is a result of his own willful misconduct
or except as expressly provided by statute. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such individuals may be entitled under the Company’s Certificate of
Incorporation or by-laws, as a matter of law, or otherwise, or any power that
the Company may have to indemnify them or hold them harmless.


28.Nonexclusivity of the Plan. The adoption of the Plan shall not be construed
as creating any limitations on the power of the Board or Committee to adopt such
other compensation arrangements as it may deem desirable for any Participant.


29.Miscellaneous.
29.1Gender and Number. Except where otherwise indicated by the context, any
masculine term used





--------------------------------------------------------------------------------

Exhibit 10.6


herein also shall include the feminine, the plural shall include the singular,
and the singular shall include the plural.
29.2Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and this Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
29.3Requirements of Law. The granting of Awards and the issuance of Shares under
this Plan shall be subject to all applicable laws, rules, and regulations, and
to such approvals by any governmental agencies or national securities exchanges
as may be required.
29.4Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
29.5Payment Following a Participant’s Death. Any remaining vested rights or
benefits under the Plan upon a Participant’s death shall be paid or provided to
the Participant’s legal spouse or, if no such spouse survives the Participant,
to the Participant’s estate.
29.6Rights as a Shareholder. Except as otherwise provided herein, a Participant
shall have none of the rights of a shareholder with respect to Shares covered by
any Award until the Participant becomes the record holder of such Shares.


Original Effective Date: September 24, 2013
Amended and Restated Effective Date: December 4, 2015
Further Amended Effective Date: August 11, 2016
Further Amended and Restated Effective Date: December 1, 2017







